Title: Continental Congress Unsubmitted Resolution Calling for a Convention to Amend the Articles of Confederation, [July 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Princeton, New Jersey, July, 1783]
Whereas in the opinion of this Congress the confederation of the United States is defective in the following essential points, to wit:
First and generally in confining the power of the fœderal government within too narrow limits, withholding from it that efficacious authority and influence in all matters of general concern which are indispensable to the harmony and welfare of the whole—embarrassing general provisions by unnecessary details and inconvenient exceptions incompatible with their nature tending only to create jealousies and disputes respecting the proper bounds of the authority of the United States and of that of the particular states, and a mutual interference of the one with the other.
Secondly. In confounding legislative and executive powers in a single body, as that of determining on the number and quantity of force, land and naval, to be employed for the common defence, and of directing their operations when raised and equipped with that of ascertaining and making requisitions for the necessary sums or quantities of money to be paid by the respective states into the common treasury; contrary to the most approved and well founded maxims of free government which require that the legislative executive and judicial authorities should be deposited in distinct and separate hands.
Thirdly. In the want of a Fœderal Judicature having cognizance of all matters of general concern in the last resort, especially those in which foreign nations, and their subjects are interested; from which defect, by the interference of the local regulations of particular states militating directly or indirectly against the powers vested in the Union, the national treaties will be liable to be infringed, the national faith to be violated and the public tranquillity to be disturbed.
Fourthly. In vesting the United States in Congress assembled with the power of general taxation, comprehended in that of “ascertaining the necessary sums of money to be raised for the common defence and of appropriating and applying the same for defraying the public expences”—and yet rendering that power, so essential to the existence of the union, nugatory, by witholding from them all controul over either the imposition or the collection of the taxes for raising the sums required; whence it happens that the inclinations not the abilities of the respective states are in fact the criterion of their contributions to the common expence; and the public burthen has fallen and will continue to fall with very unequal weight.
5thly. In fixing a rule for determining the proportion of each state towards the common expence which if practicable at all, must in the execution be attended with great expence inequality uncertainty and difficulty.
6thly. In authorising Congress “to borrow money or emit bills on the credit of the United States” without the power of establishing funds to secure the repayment of the money borrowed or the redemption of the bills emitted; from which must result one of these evils, either a want of sufficient credit in the first instance to borrow, or to circulate the bills emitted, whereby in great national exigencies the public safety may be endangered, or in the second instance, frequent infractions of the public engagements, disappointments to lenders, repetitions of the calamities of depreciating paper, a continuance of the injustice and mischiefs of an unfunded debt, and first or last the annihilation of public credit. Indeed, in authorising Congress at all to emit an unfunded paper as the sign of value, a resource which though useful in the infancy, of this country, indispensable in the commencement of the revolution, ought not to continue a formal part of the constit[u]tion, nor ever hereafter to be employed, being in its nature pregnant with abuses and liable to be made the engine of imposition and fraud, holding out temptations equally pernicious to the integrity of government and to the morals of the people.
7thly. In not making proper or competent provision for interior or exterior defence: for interior defence, by leaving it to the individual states to appoint all regimental officers of the land forces, to raise the men in their own way, to cloath arm and equip them at the expence of the United States; from which circumstances have resulted and will hereafter result, great confusion in the military department, continual disputes of rank, languid and disproportionate levies of men, an enormous increase of expence for want of system and uniformity in the manner of conducting them, and from the competitions of state bounties; by an ambiguity in the 4th clause of the 6th article, susceptible of a construction which would devolve upon the particular states in time of peace the care of their own defence both by sea and land and would preclude the United states from raising a single regiment or building a single ship, before a declaration of war, or an actual commencement of hostilities; a principle dangerous to the confederacy in different respects, by leaving the United states at all times unprepared for the defence of their common rights, obliging them to begin to raise an army and to build and equip a navy at the moment they would have occasion to employ them, and by putting into the hands of a few states, who from their local situations are more immediately exposed, all the standing forces of the country; thereby not only leaving the care of the safety of the whole to a part which will naturally be both unwilling and unable to make effectual provision at its particular expence, but also furnishing grounds of jealousy and distrust between the states; unjust in its operation to those states, in whose hands they are by throwing the exclusive burthen of maintaining those forces upon them, while their neighbours immediately and all the states ultimately would share the benefits of their services: For exterior defence, in authorising Congress “to build and equip a navy” without providing any means of manning it, either by requisitions of the states, by the power of registering and drafting the seamen in rotation, or by embargoes in cases of emergency to induce them to accept employment on board the ships of war; the omission of all which leaves no other resource than voluntary inlistment, a resource which has been found ineffectual in every country, and for reasons of peculiar force in this.
8thly. In not vesting in the United States a general superintendence of trade, equally necessary in the view of revenue and regulation; of revenue because duties on commerce, when moderate, are one of the most agreeable and productive species of it, which cannot without great disadvantages be imposed by particular states, while others refrain from doing it, but must be imposed in concert, and by laws operating upon the same principles, at the same moment, in all the states, otherwise those states which should not impose them would engross the commerce of such of their neighbours as did; of regulation because by general prohibitions of particular articles, by a judicious arrangement of duties, sometimes by bounties on the manufacture or exportation of certain commodities, injurious branches of commerce might be discouraged, favourable branches encouraged, useful products and manufactures promoted; none of which advantages can be as effectually attained by separate regulations, without a general superintending power; because also, it is essential to the due observance of the commercial stipulations of the United States with foreigner powers, an in[ter]ference with which will be unavoidable if the different states have the exclusive regulation of their own trade and of course the construction of the treaties entered into.
9thly. In defeating essential powers by provisos and limitations inconsistent with their nature; as the power of making treaties with foreign nations, “provided that no treaty of commerce shall be made whereby the legislative power of the respective states shall be restrained from imposing such imposts and duties on foreigners as their own people are subjected to, or from prohibitting the importation or exportation of any species of goods or commodities whatsoever,” a proviso susceptible of an interpretation which includes a constitutional possibility of defeating the treaties of commerce entered into by the United States: As also the power “of regulating the trade and managing all affairs with the Indians not members of any of the states provided that the legislative right of any state within its own limits be not infringed or violated”—and others of a similar nature.
10thly. In granting the United States the sole power “of regulating the alloy and value of coin struck by their own authority, or by that of the respective states” without the power of regulating the foreign coin in circulation; though the one is essential to the due exercise of the other, as there ought to be such proportions maintained between the national and foreign coin as will give the former a preference in all internal negotiations; and without the latter power, the operations of government in a matter of primary importance to the commerce and finances of the United States will be exposed to numberless obstructions.
11thly. In requiring the assent of nine states to matters of principal importance and of seven to all others, except adjournments from day to day; a rule destructive of vigour, consistency or expedition in the administration of affairs, tending to subject the sense of the majority to that of the minority, by putting it in the power of a small combination to retard and even to frustrate the most necessary measures and to oblige the greater number, in cases which require speedy determinations, as happens in the most interesting concerns of the community, to come into the views of the smaller, the evils of which have been felt in critical conjunctures and must always make the spirit of government, a spirit of compromise and expedient, rather than of system and energy.
12thly. In vesting in the Fœderal government the sole direction of the interests of the United States in their intercourse with foreign nations, without empowering it to pass all general laws in aid and support of the laws of nations; for the want of which authority, the faith of the United States may be broken, their reputation sullied, and their peace interrupted by the negligence or misconception of any particular state.

And Whereas experience hath clearly manifested that the powers reserved to the Union in the Confederation are unequal to the purpose of effectually d[r]awing forth the resources of the respective members for the common welfare and defence; whereby the United States have upon several occasions been exposed to the most critical and alarming situations; have wanted an army adequate to their defence and proportioned to the abilities of the country—have on account of that deficiency seen essential posts reduced, others eminently endangered, whole states and large parts of others overrun and ravaged by small bodies of the enemy’s forces—have been destitute of sufficient means of feeding, cloathing, paying and appointing that army, by which the troops, rendered less efficient for military operations, have been exposed to sufferings, which nothing but unparallelled patience perseverance and patriotism could have endured—whereby also the United States have been too often compelled to make the administration of their affairs a succession of temporary expedients, inconsistent with order œconomy energy or a scrupulous adherence to the public engagements; and now find themselves at the close of a glorious struggle for independence, without any certain means of doing justice to those who have been its principal supporters—to an army which has bravely fought and patiently suffered—to citizens who have chearfully lent their money, and to others who have in different ways contributed their property and their personal service to the common cause; obliged to rely for the only effectual mode of doing that justice, by funding the debt on solid securities, on the precarious concurrence of thirteen destinct deliberations, the dissent of either of which may defeat the plan and leave these states at this early period of their existence involved in all the disgrace and mischiefs of violated faith and national bankruptcy.
And Whereas notwithstanding we have by the blessing of providence so far happily escaped the complicated dangers of such a situation, and now see the object of our wishes secured by an honorable peace, it would be unwise to hazard a repetition of the same dangers and embarrassments in any future war in which these states may be engaged, or to continue this extensive empire under a government unequal to its protection and prosperity.
And Whereas it is essential to the happiness and security of these states, that their union, should be established on the most solid foundations, and it is manifest that this desireable object cannot be effected but by a government capable both in peace and war of making every member of the Union contribute in just proportion to the common necessities, and of combining and directing the forces and wills of the several parts to a general end; to which purposes in the opinion of Congress the present confederation is altogether inadequate.
And Whereas on the spirit which may direct the councils and measures of these states at the present juncture may depend their future safety and welfare; Congress conceive it to be their duty freely to state to their constituents the defects which by experience have been discovered in the present plan of the Fœderal Union and solemnly to call their attention to a revisal and amendment of the same:
Therefore Resolved that it be earnestly recommended to the several states to appoint a convention to meet at  on the  day of  with full powers to revise the confederation and to adopt and propose such alterations as to them shall appear necessary to be finally approved or rejected by the states respectively—and that a Committee of  be appointed to prepare an address upon the subject.
